Citation Nr: 1033755	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his niece


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The appellant had active military duty from October 1955 to 
January 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

In a recently translated document dated in February 1981 the 
appellant made a request for consideration for pension benefits.  
His request has not been adjudicated by the RO and is REFERRED to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required to obtain outstanding Social Security 
Administration (SSA) records.  The appellant in his Substantive 
Appeal, received by the RO in October 2007, indicated that he 
receives SSA benefits for hearing loss.  In addition, at his 
Board hearing and in a recently translated statement by the 
Veteran in support of his claim, he indicated that he has 
received benefits from SSA since 1973.  When VA is put on notice 
of the existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal.  38 C.F.R. § 
3.159(c)(2) and (3). See also Lind v. Principi, 3 Vet. App. 493, 
494 (1992); see also Marciniak v. Brown, 10 Vet. App. 198, 204 
(1997).

Additional evidence was submitted directly to the Board in May 
2009 without a waiver of RO jurisdiction, following the issuance 
of the statement of the case (SOC) in September 2007.  The 
appellant did not provide a written waiver of review by the 
agency of original jurisdiction and the Board may not consider 
the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  
The evidence consists primarily of a VA audiological re-
evaluation dated in April 2009.  As this evidence pertains to the 
issue on appeal the RO must issue a supplemental statement of the 
case (SSOC) pursuant to 38 C.F.R. § 19.31 on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's SSA records, 
including all medical records which formed 
the basis of any decision rendered by that 
agency.  All attempts to fulfill this 
development should be documented in the 
claims folder.  

2.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with an SSOC that addresses all 
relevant actions taken since issuance of the 
last SOC in September 2007, to include a 
summary of the evidence (including evidence 
that was received in May 2009 without a 
waiver of RO review), and applicable law and 
regulations considered.  The appellant and 
his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



